                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA
GREGORY SCHNEIDER,                   :
                                     :
          Plaintiff                       CIVIL ACTION NO. 3:18-0193
                                     :
    v.                                         (JUDGE MANNION)
                                     :
ANDREW M. SAUL,
                                     :
          Defendant
                               ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1)   the report of Judge Arbuckle, (Doc. 13), is ADOPTED IN

          ITS ENTIRETY;

    (2)   the plaintiff’s complaint appealing the final decision of the

          Commissioner denying his claims for DIB benefits and SSI,

          (Doc. 1), is GRANTED, and the Commissioner’s decision

          is VACATED;

    (3)   the Commissioner’s objections to the report, (Doc. 14), are

          OVERRULED;

    (4)   this case is REMANDED to the Commissioner for further

          proceedings consistent with Judge Arbuckle’s report; and
          (5)          the Clerk of Court is directed to CLOSE THIS CASE.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge

Date: February 18, 2020
18-0193-01-ORDER.wpd




                                               2
